                  Case 4:21-mj-30050-DUTY ECF No. 1, PageID.1
                                               AUSA:   Nee    Filed 01/25/21 Telephone:
                                                                               Page 1 of   7 766-5177
                                                                                        (810)
AO 91 (Rev. ) Criminal Complaint             Task Force Officer:     Zapolski                      Telephone: (810) 239-5775

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.
Zachary William Lomelin,                                                   Case No.      Case: 4:21-mj-30050
                                                                                         Judge: Unassigned,
                                                                                         Filed: 01-25-2021 At 11:02 AM
                                                                                         CMP USA v. Zachary William Lomelin (krc)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of November 27, 2020, January 5 & 24, 2021 in the county of                   Genesee      in the
       Eastern           District of        Michigan       , the defendant(s) violated:
                    Code Section                                            Offense Description
18 U.S.C. § 2252A(1)                                   Transportation of Child Pornography
18 U.S.C. § 2252A(a)(5)(B)                             Possession of Child Pornography




          This criminal complaint is based on these facts:
That on or about November 27, 2020 and January 5 &24, 2021, the defendant, Zachary William Lomelin, violated 18 U.S.C. §
2252A(1) (Transportation of Child Pornography) and 18 U.S.C. § 2252A(a)(5)(B) (Possession of Child Pornography)




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                        Evan Zapolski, Task Force Officer, FBI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date: January 25, 2021                                                                         Judge’s signature

City and state:   Bay City, Michigan                                    Patricia T. Morris, United States Magistrate Judge
                                                                                             Printed name and title
     Case 4:21-mj-30050-DUTY ECF No. 1, PageID.2 Filed 01/25/21 Page 2 of 7




                                  COMPLAINT AFFIDAVIT

I, Evan Zapolski, being duly sworn, state:

1.      I am employed as a Detective Trooper (D/Tpr.) with the Michigan State Police and a

Task Force Officer (TFO) of the Federal Bureau of Investigation (FBI), and have been so

employed since May 2013. I have been assigned to the Michigan State Police Internet Crimes

Against Children Taskforce since February 2017, and have been a Task Force Officer with the

FBI’s Northeast Michigan Trafficking & Exploitation Crimes Taskforce since March 2019. I

have received training in the area of child pornography and child exploitation and have observed

and reviewed numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all

forms of media including computer media. I have been involved with several investigations

regarding child pornography and the exploitation of children through the internet.

2.     This Affidavit is submitted in support of a complaint and arrest warrant for Zachary

William Lomelin. It is my opinion there exists probable cause to believe Lomelin has violated 18

U.S.C. § 2252A(1) (Transportation of Child Pornography) and 18 U.S.C. § 2252A(a)(5)(B)

(Possession of Child Pornography). This Affidavit is intended to show only sufficient probable

cause for the requested order and does not set forth all of my knowledge about this matter. In

addition, the information contained in this affidavit is based on personal knowledge, training and

experience, and on information made available to me by other law enforcement officers.

3.     On or about January 21, 2021, the National Center for Missing and Exploited Children

(NCMEC) received cyber-tips from Yahoo! Inc. The following account was reported because

the suspect uploaded child pornography files as email attachments. The suspect account is

described below:

       Name: bill Lincoln
     Case 4:21-mj-30050-DUTY ECF No. 1, PageID.3 Filed 01/25/21 Page 3 of 7




       Date of Birth: 05-25-1988

       Email Address: newport1188@yahoo.com

4.     As a part of this tip, NCMEC also provided IP addresses used by the

newport1188@yahoo.com with some of those as follows:

       IP Address: 2601:403:c380:d800:6c3e:1c12:1b46:c26a (Login)

       01-06-2021 00:24:39 UTC

       IP Address: 2601:403:c380:d800:6166:65d7:2de0:efea (Login)

       01-05-2021 19:53:28 UTC

5.     The user of the Yahoo email address newport1188@yahoo.com, hereinafter referred to as

“the Yahoo Account,” sent emails from the Yahoo Account to the Yahoo Account on November

27, 2020 and January 5, 2021 that had child pornography as attachments.

6.     On November 27, 2020, the Yahoo Account sent at least one email to the Yahoo Account

that had a capital letter of the alphabet as the subject line. The email had four image file

attachments. The images depict a close-up of an early pubescent child’s vagina. In three

images, fingers are observed spreading open the vagina. The child appears to be wearing

underwear that has clouds and rainbows. The underwear is pushed to the side.

7.     On January 5, 2021, the Yahoo Account sent at least one email containing child

pornography file attachments to the Yahoo Account. In one of the files, a prepubescent female

child appears to be sleeping. She is wearing a shirt and her underwear has been pulled down. A

hand can be seen touching her bare vagina. Three files sent on January 5, 2021, depict

previously identified children being sexually assaulted.
      Case 4:21-mj-30050-DUTY ECF No. 1, PageID.4 Filed 01/25/21 Page 4 of 7




8.      On January 24, 2021, Comcast advised the IP addresses listed in paragraph 4 were

associated with an account located at an address in Genesee County, Michigan (the

“Residence”).

9.      I received other IP Address information from Yahoo!, one of which included an IP

address that went to a different location several years ago to open the account, as well as an IP

address that appears to be a different location in December 2020. However, the IP address

information from January 5, 2021, matches the Residence, an address associated with Zachary

Lomelin, and is associated with the transportation of child pornography, as described further

below. There are other reported IP addresses for the Yahoo Account that I have yet to determine

the location of, but two IP addresses are associated with the Residence ---including one time

where child pornography was transported less than three weeks ago.

10.     According to the Yahoo analyst compiling the NCMEC Tip, they reviewed some of the

non-pornographic images in the Yahoo Account. They reported the Yahoo Account received an

email from zaklomelin@gmail.com. The email sent from zaklomelin@gmail.com to the Yahoo

Account had an image file attachment that depicted a Zachary Lomelin. Also, the Yahoo! email

address in the NCMEC tip is newport1188@yahoo.com and I searched Michigan Secretary of

State records and discovered that Zachary Lomelin’s date of birth is 1/1/1988, matching with the

numbers of the email address.

11.     I reviewed the public Facebook profile for “Zak Lomelin,” which contained photos of

Lomelin that were consistent with his Michigan Secretary of State photograph, and the public

Facebook profiles of associates of Lomelin, and observed that Lomelin appeared to have regular

access to children. At least one of these children is female and of an age consistent with the age
      Case 4:21-mj-30050-DUTY ECF No. 1, PageID.5 Filed 01/25/21 Page 5 of 7




of the unidentified female child in the images described in paragraph 6, and has a first initial that

is the same as that used in the subject line of the email described in paragraph 6.

12.     The content of the image sent in November 2020 described above appears more likely to

me to be images manufactured by an individual than downloaded on the internet. I am familiar

with “series” images of children, have investigated numerous cases where individuals obtain

images from the internet, and have also investigated numerous cases involving individuals that

have produced child pornography. The information from my review of Facebook accounts and

the nature of the images sent leads me to believe that the images sent here involve the production

of child pornography.

13.     The State of Michigan Secretary of State reports that Lomelin and two other adults are

registered at the Residence.

14.     On January 24, 2021, I obtained a warrant to search the Residence. Prior to executing the

residence, Zachary Lomelin left the residence with a female in a car and officers stopped the car.

Officers detained Lomelin. An Apple iPhone model A2161, hereinafter referred to as The

Device, was found on Lomelin’s person and placed in the car. The female drove the car back to

the Residence and officers took custody of the Device. The female confirmed to officers that the

Device belonged to Lomelin.

15.     At the time of the search, officers spoke with a second female at the Residence, who was

one of the individuals registered at the Residence with the Michigan Secretary of State. She

indicated that the only adult residents of the Residence were Lomelin, the second female and her

boyfriend, and the first female.Officers also spoke with the second female’s boyfriend, who

stated that he had only been residing at the address for less than two weeks.
      Case 4:21-mj-30050-DUTY ECF No. 1, PageID.6 Filed 01/25/21 Page 6 of 7




16.     The first female denied knowledge of the underwear shown in the child pornography

found on the Yahoo Account. The second female also initially denied knowledge of the

underwear. However, subsequently, the second female told officers that she recognized the

underwear and that it belonged to a female child to whom Lomelin had access. a.

17.     Officers conducted a manual preview of the cellular phones belonging to the first female,

the second female, and the second female’s boyfriend, and no child pornography was observed.

18.     Lomelin initially agreed to speak to officers but requested an attorney when informed that

the case was about children. He refused to provide consent to search the Device.

19.     On January 24, 2021, I obtained a search warrant for the Device. I located three files of

child pornography on the Device that were previously reported in the original NCMEC tip, as

described in paragraph 7. The three files are .gif files. A .gif file is an image file saved in the

Graphical Interchange Format. A .gif file is essentially a short video clip that automatically

repeats. One of the files depicts a female child, possibly around 10-12 years old, with an adult

male. The adult male has his hand in the child’s underwear and appears to be touching her

vagina. The child is observed masturbating the adult male’s erect penis. Another file depicts an

erect adult penis rubbing a nude prepubescent vagina.

20.     I also observed that the account newport1188@yahoo.com was used on the Device to log

in to a Tumblr user account and a Plenty of Fish user account. The passwords for both accounts

were saved to the device. The passcode for the Plenty of Fish account is a variation of the name

of a child to which Lomelin has access, and the passcode for the Tumblr account is a variation of

“Lomelin.”

21.     Based upon the foregoing information, I believe that probable cause exists that Lomelin

is the user of the Device and of the Yahoo Account newport1188@yahoo.com, and that Lomelin
    Case 4:21-mj-30050-DUTY ECF No. 1, PageID.7 Filed 01/25/21 Page 7 of 7




has violated 18 U.S.C. § 2252A(1) (Transportation of Child Pornography) and 18 U.S.C.

§ 2252A(a)(5)(B) (Possession of Child Pornography) in the Eastern District of Michigan.

Accordingly, I ask the Court to issue a criminal complaint and arrest warrant for Zachary

William Lomelin.

                                                 Respectfully submitted,



                                                 Evan Zapolski
                                                 Task Force Officer
                                                 FBI

   This affidavit was submitted and received by reliable electronic means, and was attested to

   by the affiant telephonically.


       Subscribed and sworn to before me on the _____
                                                  25 day of January, 2021


       _________________________________________
       Hon. Patricia T. Morris
       United States Magistrate Judge
